74 S.E.2d 531 (1953)
237 N.C. 269
In re DE FEBIO et al.
No. 17.
Supreme Court of North Carolina.
February 25, 1953.
*532 W. Dennis Hollowell, Washington, D. C., for respondents, appellants.
No counsel contra.
JOHNSON, Justice.
The judgment appealed from was entered, by consent, at the June Term, 1952, of Pasquotank, as of the May Term, 1952, of Dare.
The transcript of the record was not docketed here until 6 December, 1952. It was the duty of the appellants to docket the appeal at the Fall Term, 1952, of this Court, twenty-one days before the call of the docket of the First District, to which the case belongs. Rule 5, Rules of Practice in the Supreme Court, 221 N.C. 546, as amended. See 233 N.C. 749.
This is a mandatory rule of procedure with us. It may not be abrogated by consent or otherwise. Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126. Failure to docket within the time prescribed works a loss of the right of appeal and necessitates dismissal. Jones v. Jones, 232 N.C. 518, 61 S.E.2d 335; State v. Presnell, 226 N.C. 160, 36 S.E.2d 927; State v. Watson, 208 N.C. 70, 179 S.E. 455; Pruitt v. Wood, supra.
It follows that the appeal must be dismissed, and it is so ordered. This, of course, without prejudice to respondents' rights to move, if so advised, in the Juvenile Court of Dare County for modification of the judgment on the ground of changed conditions. G.S. § 110-36.
Appeal dismissed.